Case: 20-1527   Document: 28 Page:
         Case 1:18-mc-91545-ADB    1  Date
                                Document 38 Filed:
                                             Filed02/12/2021   Entry
                                                   02/12/21 Page 1 ofID:
                                                                      1 6401473




                United States Court of Appeals
                                 For the First Circuit
                                    _____________________

 No. 20-1527
                                      SANG CHEOL WOO,

                                       Plaintiff, Appellant,

                                                 v.

                                   CHARLES C. SPACKMAN,

                                            Defendant,

                                          SO-HEE KIM,

                                        Movant, Appellee.
                                      __________________

                                          JUDGMENT

                                    Entered: February 12, 2021

         This cause came on to be heard on appeal from the United States District Court for the
 District of Massachusetts and was argued by counsel.

          Upon consideration whereof, it is now here ordered, adjudged and decreed as follows: The
 district court's order of dismissal for want of subject-matter jurisdiction and its denial of Sang
 Cheol Woo's motion for reconsideration are both affirmed.


                                                      By the Court:

                                                      Maria R. Hamilton, Clerk


 cc: Darryl Stein, John Han, Douglas Scott Brooks, Joseph B. Hernandez
